Citation Nr: 1823517	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetic neuropathy of the left lower extremity.

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetic neuropathy of the right lower extremity.

3.   Entitlement to an initial evaluation in excess of 10 percent for diabetic neuropathy of the left upper extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent for diabetic neuropathy of the right upper extremity.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1971.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.


FINDINGS OF FACT

1.  Diabetic neuropathy of the left lower extremity is productive of neuritis that is the equivalent of moderate incomplete paralysis, but not moderately severe or severe incomplete paralysis or complete paralysis, of the sciatic nerve.

2.  Diabetic neuropathy of the right lower extremity is productive of neuritis that is the equivalent of moderate incomplete paralysis, but not moderately severe or severe incomplete paralysis or complete paralysis, of the sciatic nerve.

3.  Diabetic neuropathy of the left (nondominant) upper extremity is productive of the equivalent of moderate incomplete paralysis, but not severe incomplete paralysis or complete paralysis, of the radicular groups.

4.  Diabetic neuropathy of the right (dominant) upper extremity is productive of the equivalent of moderate incomplete paralysis, but not severe incomplete paralysis or complete paralysis, of the radicular groups.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for diabetic neuropathy of the left lower extremity have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2017).

2.  The criteria for an initial evaluation in excess of 20 percent for diabetic neuropathy of the right lower extremity have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2017).

3.  The criteria for an initial evaluation of 30 percent, but not in excess thereof, for diabetic neuropathy of the left upper extremity have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2017).

4.  The criteria for an initial evaluation of 40 percent, but not in excess thereof, for diabetic neuropathy of the right upper extremity have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increases to his ratings for diabetic neuropathy in all four extremities.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's peripheral neuropathy of the lower extremities is evaluated as neuritis of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8620.  His current ratings of 20 percent are warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis.  Complete paralysis of the sciatic nerve is productive of the foot dangling and dropping, with no active movement possible of the muscles below the knee, and with flexion of the knee weakened or (very rarely) lost.

The Veteran's peripheral neuropathy of the upper extremities is currently evaluated as paralysis of the median nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Under this code, his current 10 percent ratings are warranted for mild incomplete paralysis.  In the dominant extremity, a 30 percent rating is warranted for moderate incomplete paralysis, a 50 percent rating is warranted for severe incomplete paralysis, and a 70 percent rating is warranted for complete paralysis.  In the nondominant extremity, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for severe incomplete paralysis, and a 60 percent rating is warranted for complete paralysis.  The Veteran's right upper extremity is dominant.  Complete paralysis of the median nerve is present when the hand is inclined to the ulnar side, the index and middle fingers are more extended than normally, there is considerable atrophy of the muscles of the thenar eminence, and the thumb is in the plane of the hand; when pronation is incomplete and defective, flexion of the index finger is absent, flexion of the middle finger is feeble, a fist cannot be made, and the index and middle fingers remain extended; when the distal phalanx of the thumb cannot be flexed and opposition and abduction of the thumb is defective at right angles to the palm; when flexion of the wrist is weakened; and when there is pain with trophic disturbances.

Alternate evaluations relevant to this decision include paralysis of all radicular groups under 38 C.F.R. § 4.124a, Diagnostic Code 8513.  Under this code, 20 percent ratings are warranted for mild incomplete paralysis.  In the dominant extremity, a 40 percent rating is warranted for moderate incomplete paralysis, a 70 percent rating is warranted for severe incomplete paralysis, and a 90 percent rating is warranted for complete paralysis.  In the nondominant extremity, a 30 percent rating is warranted for moderate incomplete paralysis, a 60 percent rating is warranted for severe incomplete paralysis, and a 80 percent rating is warranted for complete paralysis.  

In rating the peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

In an October 2010 statement, the Veteran reported constant pain in his feet and limited feeling in his hands and feet.  He stated that he cannot walk due to pain.

VA treatment records reflect that during cardiology treatment at a December 2010 neurology consultation focused on vision issues the Veteran was noted to have painful distal paresthesias and numbness without weakness or muscle cramps.  The symptoms were attributed to diabetic neuropathy.  In January 2011 his podiatrist noted a loss of protective sensation in the feet and attributed this to a diagnosis of diabetic neuropathy.  In March 2011 he reported neuropathy of the toes and the forefoot related to diabetes.

The Veteran underwent a VA examination in September 2011.  He reported severe pain and burning in his extremities and loss of sensation in the feet.  Constant pain and numbness were characterized as mild in the upper extremities and severe in the lower extremities.  Paresthesia was characterized as mild in all extremities.  Muscle strength and reflexes were normal.  Light touch sensation was normal in the upper extremities, decreased in the lower extremities except in the feet where it was absent.  Position sense was normal.  Vibration sense was normal in the upper extremities and absent in the lower extremities.  There was no muscle atrophy or trophic changes.  The examiner diagnosed peripheral neuropathy but failed to indicate the nerves affected or the severity.

VA treatment records reflect that in June 2012 the Veteran's neuropathy was noted to be stable on medication.  In July 2012 he was noted to have some paresthesias in the extremities, which he reported was baseline for his diabetic neuropathy.  In September 2012 he reported that his feet were killing him, especially in the evening, and that he experienced loss of feeling in his left fourth and fifth fingers.  His physician noted his history of neuropathy.

In a September 2012 statement, the Veteran reported pain in his extremities due to peripheral neuropathy.

VA treatment records reflect that in October 2013 the Veteran reported numbness in his feet.  His neuropathy medication was increased.  In December 2015 it was noted that his neuropathy medication was not taken daily but only on the occasions when he experienced severe pain.  In March 2016, April 2016, June 2016, and December 2016 he rated his neuropathy pain at 3/10 and denied any change in symptoms.

At his January 2017 hearing, the Veteran reported that he had "screaming" pain in his toes all the time.  He stated that he had very little sensation to cold or if he steps on something.  He reported very severe constant tingling and burning in his toes.  He stated that he was treated for a blood clot related to his neuropathy.  He reported hardly any feeling in his hands and fingers.  He stated that he had very little grip.  He further reported discoloration and splotching on his foot.

The Board finds that the Veteran's symptoms consist of no worse than the equivalent of moderate incomplete paralysis in all four extremities.  While higher ratings are available for complete paralysis, severe incomplete paralysis, or in the case of the lower extremities moderately severe incomplete paralysis, the regulations provide that the involvement is wholly sensory the rating should be for the mild, or at most, the moderate degree.  Here, although the Veteran reports some loss of grip symptoms in his hands, his treatment records and VA examination show reports of no symptoms beyond numbness, tingling, and associated pain and burning.  Indeed, VA treatment records show reports of pain rated at 3/10 and for the most part show symptoms that are under control through medication.  Such symptoms are appropriately compensated at the moderate degree and higher evaluations are not warranted.

The Board nevertheless finds that ratings warranted for moderate incomplete paralysis should be granted for the upper extremities.  His current evaluations are for mild incomplete paralysis of the median nerve.  The VA examiner, however, neglected to specify which nerves his peripheral neuropathy was analogous to affecting, as well as to specify a severity beyond noting mild symptoms.  The mild symptoms found by the examiner contradict the Veteran's consistent reports of severe pain and numbness in his hands.  Thus, affording all benefit of the doubt to the Veteran, the Board finds that ratings are warranted for moderate incomplete paralysis in the upper extremity nerves with the highest ratings, all radicular groups under Diagnostic Code 8513.  For these reasons, the Board finds that a 30 percent evaluation is warranted for his left (nondominant) upper extremity and a 40 percent evaluation is warranted for his right (dominant) upper extremity.  His current 20 percent ratings in his lower extremities already contemplate moderate incomplete paralysis of the sciatic nerve, which are the highest ratings available for moderate incomplete paralysis of any peripheral nerves in the lower extremities.  Higher ratings for the lower extremities are therefore not warranted.  


ORDER

An initial evaluation in excess of 20 percent for diabetic neuropathy of the left lower extremity is denied.

An initial evaluation in excess of 20 percent for diabetic neuropathy of the right lower extremity is denied.

An initial evaluation of 30 percent, but not in excess thereof, for diabetic neuropathy of the left upper extremity is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial evaluation of 40 percent, but not in excess thereof, for diabetic neuropathy of the right upper extremity is granted, subject to the laws and regulations governing the payment of VA benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


